DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Amendment
	The amendment filed on 1/31/2022 has been entered.  Claims 1-15, 17-26, and 28-29 are pending.  Claims 16 and 27 have been cancelled.  The amendments to the specification and claims overcome each and every objection and 112b rejection previously set forth in the Final Office Action mailed on 9/1/2021.

REASONS FOR ALLOWANCE
Claims 1-15, 17-26, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the connector device as claimed, specifically including wherein the corresponding connection cone and the valve member are made of hard, inelastic material to facilitate precise movement of the valve member.
The closest prior art is Schnell et al. (US 2008/0303267 A1) and Halili et al. (US 2012/0211946).
Schnell teaches a connector device (see Fig. 2) comprising a first connector part (fluid flow connector 10) and a second connector part (conventional syringe 33), the first connector part having a valve seat (connector tube 20), a valve member (diaphragm 16), a valve chamber (lumen 38), and a resilient element (connector body component 12) (see par. [0042]), the wall of the valve seat (connector tube 20) forming a concave receptacle (conical wall 22) for receiving a corresponding connection cone (male luer second connector tube 34) of the second connector part (conventional syringe 33), the first cone angle of the concave receptacle (conical wall 22) being larger than the second cone angle (male luer second connector tube 34) of the second connector part (conventional syringe 33) (see par. [0011]-[0012] and [0018], Fig. 10).
Halili teaches a connector device (see Fig. 21-22) wherein the valve member (valve element 830) is made of a hard, inelastic material (see par. [0128]).  
However, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic valve member (diaphragm 16) of Schnell with the inelastic valve member (valve element 830) of Halili because such a substitution would render the valve of Schnell inoperable for its intended use.  Further, neither of Schnell or Halili explicitly recite that the corresponding connection cone is also made of hard, inelastic material to facilitate precise movement of the valve member.
Dependent claims 2-8 and 23-26 are allowed by virtue of their dependency on allowed claim 1.
In regards to independent claim 9, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the connector device as claimed, specifically including a recess at a tip of the right circular truncated cone for actuating a valve member of the first connector part, wherein the valve member is made of a hard, rigid material; and wherein the second connector part is made of a hard, rigid material.
The closest prior art is Schnell et al. (US 2008/0303267 A1) and Halili et al. (US 2012/0211946).
Schnell teaches a connector device (see Fig. 2) comprising a first connector part (fluid flow connector 10) and a second connector part (conventional syringe 33), the second connector part having a right circular truncated cone (male luer second connector tube 34) for being received in a corresponding concave receptacle (conical wall 22) of the 
Halili teaches a connector device (see Fig. 21-22) wherein the tip (fluid delivery port 808) of the second connector part (fluid reservoir 800) defines one or more notches (flow path 814) that extend in an outer radial direction (see Fig. 22), and wherein the valve member (valve element 830) is made of a hard, rigid material (see par. [0128]).  
However, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic valve member (diaphragm 16) of Schnell with the rigid valve member (valve element 830) of Halili because such a substitution would render the valve of Schnell inoperable for its intended use.  Further, neither of Schnell or Halili explicitly recite that the second connector part is also made of hard, rigid material.  Further, neither Schnell nor Halili teach a recess at a tip of the right circular truncated cone for actuating a valve member of the first connector part.
Dependent claims 10-15 and 17-22 are allowed by virtue of their dependency on allowed claim 9.
In regards to independent claim 28, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the connector 
The closest prior art is Schnell et al. (US 2008/0303267 A1) and Halili et al. (US 2012/0211946).
Schnell teaches a connector device (see Fig. 2) comprising a first connector part (fluid flow connector 10) and a second connector part (conventional syringe 33), the first connector part having a valve seat (connector tube 20), a valve member (diaphragm 16), a valve chamber (lumen 38), and a resilient element (connector body component 12) (see par. [0042]), the wall of the valve seat (connector tube 20) forming a concave receptacle (conical wall 22) for receiving a corresponding connection cone (male luer second connector tube 34) of the second connector part (conventional syringe 33).
Halili teaches a connector device (see Fig. 21-22) wherein the tip (fluid delivery port 808) of the second connector part (fluid reservoir 800) defines one or more notches (flow path 814) that extend toward the shell surface of the tip (fluid delivery port 808) of the second connector part (fluid reservoir 800) (see Fig. 22), and wherein the valve member (valve element 830) is made of a hard, inelastic material (see par. [0128]).  
However, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic valve member (diaphragm 16) of Schnell with the inelastic valve member (valve element 830) of Halili because such a substitution would render the valve of Schnell inoperable for its intended use.  Further, neither of Schnell or Halili explicitly recite that the right circular truncated cone is also made of hard, inelastic material to facilitate precise movement of the valve member.  Further, neither Schnell nor Halili teach a recess at a tip of the right circular truncated cone for actuating a valve member of the first connector part; a septum arranged at a distal end of the infusion cannula; wherein the valve seat, the truncated cone, and the septum are realized as a one single element made of an elastomeric polymer material.
Dependent claim 29 is allowed by virtue of its dependency on allowed claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783